Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153555(36)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 153555
                                                                     COA: 324189
                                                                     Genesee CC: 13-034170-FC
  SHUKUR TEROME BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 6,
  2016 order is considered, and it is GRANTED. We VACATE our order dated September
  6, 2016. On reconsideration, the application for leave to appeal the February 25, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would have imposed the same sentence absent the
  unconstitutional restraint on its discretion, it may affirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional restraint on its discretion, it shall resentence the defendant. In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2016
         p1212
                                                                                Clerk